Citation Nr: 1444580	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

In June 2014, the Veteran testified at Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is diagnosed with tinnitus that is etiologically related to his period of active service. 


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board is charged with the duty to assess the credibility and weight given to lay evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Veteran seeks service connection for tinnitus.  He attributes his current tinnitus to acoustic trauma experienced during active service.  Specifically, the Veteran contends that he was exposed to loud noises while working in artillery.  The Veteran's DD 214 confirms service as an artillery crewman.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  Post-service treatment records also do not show complaints of tinnitus. 

In May 2011, the Veteran was afforded a VA audiological evaluation.  During this examination, the Veteran reported constant tinnitus and indicated that he has experienced symptoms since service.  The VA examiner found that the Veteran's tinnitus is less likely than not caused by or the result of noise exposure in service.  In providing this opinion, the examiner relied on an electronic hearing test conducted at discharge, which showed that the Veteran's hearing was within normal limits at the time of separation.  Based on the Veteran's normal hearing at discharge, the examiner concluded that it is unlikely that the Veteran had hearing damage while in service. 

In his March 2011 claim, the Veteran reported that his tinnitus began 20 years ago, which is more than 25 years since service.  However, at the June 2014 hearing, the Veteran clarified that his hearing loss and tinnitus began in service and that he began using hearing aids 20 years ago.  The Board finds the Veteran's statement credible.

Thus, affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran has asserted that he has suffered from tinnitus since service.  The Board acknowledges the VA examiner's negative opinion.  However, in weighing the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks service connection for bilateral hearing loss which he attributes to noise exposure experienced during active service while working as an artillery crewman.  

The Veteran was afforded a VA audiological examination in May 2011.  The Veteran was diagnosed with bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was less likely than not related to noise exposure in service.  In providing this negative medical opinion, the examiner appeared to rely largely on the absence of hearing loss at the time of separation.  The VA examiner noted that an electronic hearing test conducted at discharge shows that the Veteran's hearing was within normal limits at the time of separation.  Therefore, the examiner concluded that it is unlikely that the Veteran had hearing damage while in service. 

Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Furthermore, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, an addendum opinion is required to determine whether the Veteran's current hearing loss is related to in-service noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An undated SSA Inquiry indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  There is no indication that the RO attempted to obtain the Veteran's SSA records.  As these records may contain pertinent information as to the Veteran's appeal, they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, at the June 2014 hearing, the Veteran indicated the possibility of outstanding private treatment records from a physician who treated him for hearing loss in the 1980's.  Thus, on remand, these records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify all outstanding medical treatment received at private providers that are relevant to his claim.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  All reasonable attempts should be made to obtain any identified records.  

2. Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.

3. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in May 2011, or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

The examiner is advised that the Board has found that the Veteran was exposed to loud noise in service, and that his or her rationale cannot be premised solely on the fact that the Veteran's separation examination did not show hearing loss.

A complete rationale should be provided for all opinions.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


